DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 16 objected to because of the following informalities:  Claim 1 states “the or more inputs” at line 3, instead of the one or more inputs. Claim 16 states “ or both;” at lines 7-8, but this appears to be a mistaken insertion. Claim 16 also states “retreive” instead of retrieve at line 13. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites steps to generate assembly instructions for multiple components. The limitation of generate assembly instructions for assembling the plurality of components together based on the assembly attribute data and the model data, wherein the assembly instructions comprise one or more visualizations representative of at least a portion of a process for assembling the plurality of components together, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. In the context of this claim encompasses picturing receive one or more inputs from a user… retrieve assembly attribute data for each component of the plurality of components … and retrieve model data for each component of the plurality of components … in the context of this claim encompasses mere collection of data recited at a high level of generality. Similarly, the limitation of display the assembly instructions via an electronic display, as drafted, is a process that, under its broadest reasonable interpretation, covers displaying results of the collection and analysis.  The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim recites additional generic computing elements – non-transitory computer-readable medium, a processor, storage component, and an electronic display. These computer components are recited at a high-level of generality (i.e., as a generic processor, memory, or display implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an – non-transitory computer-readable medium, a processor, storage component, and an electronic display amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-3, 5, 9-11, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2008/0228450.
Concerning claim 1, Jakobsen discloses A non-transitory computer-readable medium comprising computer-executable instructions that, when executed, are configured to cause a processor to (¶ [0053-0055]): 
receive one or more inputs from a user, wherein the or more inputs comprise an indication of a plurality of components of a product package (Fig. 1, ¶ [0020], ¶ [0068] (“computer system designated 101 is adapted to generate building instructions from a digital representation of a building element model”), ¶ [0075-0076], ¶ [0047] (“a graphical user interface allowing a user to manipulate virtual building element models, including operations like selecting building elements, adding building elements to the model, deleting building elements from the model”)); 
retrieve assembly attribute data for each component of the plurality of components from a first storage component (Fig. 4, ¶ [0037], ¶ [102-0105], ¶ [0160-0162], Fig. 5 (Building element ID 505, Building element attributes 506) ), ¶ [0192-0194] (“each building element data record comprises a building element ID 505, indicating an identifier corresponding to the type of building element. The building element ID may uniquely identify the properties of the building element or type of building element”)) wherein the assembly attribute data comprises information regarding compatibility properties between two or more of the plurality of components (¶ [0196] (“the building element data record 504 may comprise data items 509 and 510 representing one or more bounding boxes and connectivity data of the building element, respectively, used in the detection of connectivity properties of the building element with other building elements”)); 
retrieve model data for each component of the plurality of components from a second storage component, wherein the model data is representative of one or more physical properties of a respective component of the plurality of components (Fig. 1, ¶ [0075], ¶ [0077] (“the data processing system may be configured to only execute the building instruction application based on model data received from another computer, e.g. a computer on which a modelling application or another application for generating a digital model representation is executed.”), ¶ [0191]); 
generate assembly instructions for assembling the plurality of components together based on the assembly attribute data and the model data (¶ [0013], ¶ [0020], ¶ [0049-0050]), ¶ [0075], ¶ [0158-0159] (“In order to investigate how strongly a sub-assembly is internally connected, i.e. how the different building elements of the sub-assembly are connected to each other, the connectivity graph or another suitable representation of connectivity among all building elements may be used.”), ¶ [0182], ¶ [0196] Connectivity data for each element is used in a number of ways to model disassembly and reassembly to generate quality assembly instructions.) wherein the assembly instructions comprise one or more visualizations representative of at least a portion of a process for assembling the plurality of components together (¶ [0049-0050] (“building instructions are generated as a sequence of graphical representations such as images. Each graphical representation may include a graphical rendering of a partial building element model also referred to as a part-model, thereby providing easy-to-follow building instructions”)); and 
display the assembly instructions via an electronic display (Fig. 1A (display 120), ¶ [0051], ¶ [0056] (“self-contained representation of the building instructions that can be viewed by the recipient without the need for additional software”), ¶ [0067], ¶ [0198]).

Concerning claim 2, Jakobsen discloses The non-transitory computer-readable medium of claim 1, wherein the one or more inputs correspond to a selection of one or more components of a list of components presented via the electronic display (¶ [0081] The user selects an available model for generation of instructions in step S202 “the process generates a deconstruction sequence from the received digital representation of the model, e.g. in the form of a sequential list of building elements.” The user therefore selects a list of available elements by choosing a completed model (¶ [0202]).).
Concerning claim 3, Jakobsen discloses The non-transitory computer-readable medium of claim 1, wherein the one or more inputs comprise an identifier associated with the product package (Fig. 5, ¶ [0191] (“FIG. 5 illustrates an embodiment of data structure for digitally representing a building element model. The data structure 501 may comprise one or more data records 502 including global model parameters relating to the entire model. Examples of such model parameters include a model name, a name of a model creator, a program version number of the modelling application”), ¶ [0192] (“each building element data record comprises a building element ID 505, indicating an identifier corresponding to the type of building element. The building element ID may uniquely identify the properties of the building element or type of building element.”) At least two possible types of identifiers are associated with the product package, the model name and each building element in the model has an identifier.).
Concerning claim 5, Jakobsen discloses The non-transitory computer-readable medium of claim 1, wherein the one or more visualizations comprise a video that depicts the at least a portion of the process for assembling the plurality of components together (Fig. 6, ¶ [0198-0200] (“The user-interface further comprises button control elements 705 that .
Concerning claim 9, Jakobsen discloses A method for generating assembly instructions (¶ [0013]), comprising: 
receiving, via a processor, one or more inputs from a user, wherein the or more inputs comprise an indication of a plurality of components of a product package(Fig. 1, ¶ [0020], ¶ [0068] (“computer system designated 101 is adapted to generate building instructions from a digital representation of a building element model”), ¶ [0075-0076], ¶ [0047] (“a graphical user interface allowing a user to manipulate virtual building element models, including operations like selecting building elements, adding building elements to the model, deleting building elements from the model”)); 
retrieving, via a processor, assembly attribute data for each component of the plurality of components from a first storage component(Fig. 4, ¶ [0037], ¶ [102-0105], ¶ [0160-0162], Fig. 5 (Building element ID 505, Building element attributes 506) ), ¶ [0192-0194] (“each building element data record comprises a building element ID 505, indicating an identifier corresponding to the type of building element. The building element ID may uniquely identify the properties of the building element or type of building element”)), wherein the assembly attribute data comprises information regarding compatibility properties between two or more of the plurality of components (¶ [0196] (“the building element data record 504 may ; 
retrieving, via a processor, model data for each component of the plurality of components from a second storage component, wherein the model data is representative of one or more physical properties of a respective component of the plurality of components (Fig. 1, ¶ [0075], ¶ [0077] (“the data processing system may be configured to only execute the building instruction application based on model data received from another computer, e.g. a computer on which a modelling application or another application for generating a digital model representation is executed.”), ¶ [0191]); 
generating, via a processor, the assembly instructions for assembling the plurality of components together based on the assembly attribute data and the model data(¶ [0013], ¶ [0020], ¶ [0049-0050]), ¶ [0075], ¶ [0158-0159] (“In order to investigate how strongly a sub-assembly is internally connected, i.e. how the different building elements of the sub-assembly are connected to each other, the connectivity graph or another suitable representation of connectivity among all building elements may be used.”), ¶ [0182], ¶ [0196] Connectivity data for each element is used in a number of ways to model disassembly and reassembly to generate quality assembly instructions.), wherein the assembly instructions comprise one or more visualizations representative of at least a portion of a process for assembling the plurality of components together (¶ [0049-0050] (“building instructions are generated as a sequence of graphical representations such as images. Each graphical representation may include a graphical rendering of a partial building element model also referred to as a part-model, thereby providing easy-to-follow building instructions”)); and 
displaying, via a processor, the assembly instructions via an electronic display (Fig. 1A (display 120), ¶ [0051], ¶ [0056] (“self-contained representation of the building instructions that can be viewed by the recipient without the need for additional software”), ¶ [0067], ¶ [0198]).
Concerning claim 10, Jakobsen discloses The method of claim 9, wherein generating the assembly instructions comprises: 
identifying one or more pairings between the plurality of components based on the assembly attribute data (Fig. 5 (connectivity data 510), ¶ [0017], ¶ [0026-0028], ¶ [0035]); 
determining one or more rules for each of the one or more pairings based on the attribute data(Fig. 8-13, ¶ [0030] (“The generation of candidate sub-assembly may be performed according to a set of one or more generator sub-processes or a second set of selection criteria”), ¶ [0033-0035], ¶ [0039 (“a scalable, extendable, and flexible framework for the selection process is provided, which may be modified or extended by alternative or additional weight functions, and where different selection criteria may be weighted relatively to each other according to their importance/priority.”), ¶ [0134-0186] Describing the different rules that may be used for generation of instruction with paragraphs 182 to 186 describing the inventors preferred set of rules); 
determining an order of assembling each of the one or more pairings based on the attribute data(¶ [0013-0015] (“inverting the determined sequential order of deconstruction steps to obtain the sequential order of construction steps”), ¶ [0021-0024]); and 
generating the assembly instructions based on the one or more pairings, the one or more rules, and the order (As described by the citations in claim 10 a number of rules are used to optimally disassemble a model (¶ [0134-0186]) these rules rely on attribute data to show .
Concerning claim 11, Jakobsen discloses The method of claim 10, wherein the one or more rules comprises one or more conditions in which a portion of the plurality of components associated with each of the one or more pairings is to be allowed to couple to each other (¶ [0035] (“graph partitioning techniques and other techniques known from graph theory (see e.g. “Graph Theory and Its Applications” by Jonathan L. Gross and Jay Yellen, Chapman & Hall/CRC, second edition, 2006) may be used to efficiently identify suitable candidate sub-assemblies, e.g. by identifying articulation nodes or articulation pairs in the graph, so as to identify sub-assemblies that are attached to the remainder of the previous part-model by a single articulation building element or by a pair of building elements”), ¶ [0097-0100] describing a set of rules where assembly instructions are determined based off couplings that are allowed by only a single connection or pair of connections).
Concerning claim 16, Jakobsen discloses A system for generating assembly instructions (¶ [0054, [0069], [0073], ¶ [0076]), comprising: 
at least one database configured to store: assembly attribute data for each component of a plurality of components of a product package being assembled (Fig. 4, ¶ [0037], ¶ [102-0105], ¶ [0160-0162], Fig. 5 (Building element ID 505, Building element attributes 506) ), ¶ [0192-0194] (“each building element data record comprises a building element ID 505, indicating an identifier corresponding to the type of building element. The building element ID may uniquely identify the properties of the building element or type of building element”), ¶ [0196]); model data for each component of the plurality of components, wherein the model data is representative of one or more physical properties of a respective component of the plurality of components (Fig. 1, ¶ [0075], ¶ [0077] (“the data processing system may be configured to only execute the building instruction application based on model data received from another computer, e.g. a computer on which a modelling application or another application for generating a digital model representation is executed.”), ¶ [0191]); or both; 
a computing device comprising at least one processor (Fig. 1 CPU 103) configured to: 
receive one or more inputs from a user (¶ [0075]), wherein the one or more inputs comprise an indication of the plurality of components of the product package (Fig. 1, ¶ [0020], ¶ [0068] (“computer system designated 101 is adapted to generate building instructions from a digital representation of a building element model”), ¶ [0075-0076], ¶ [0047] (“a graphical user interface allowing a user to manipulate virtual building element models, including operations like selecting building elements, adding building elements to the model, deleting building elements from the model”)); 
retreive the assembly attribute data for each component of the plurality of components from the at least one database (Fig. 4, ¶ [0037], ¶ [102-0105], ¶ [0160-0162], Fig. 5 (Building element ID 505, Building element attributes 506) ), ¶ [0192-0194] (“each building element data record comprises a building element ID 505, indicating an identifier corresponding to the type of building element. The building element ID may uniquely identify the properties of the building element or type of building element”), ¶ [0196]); 
retrieve model data for each component of the plurality of components from the at least one database components (Fig. 1, ¶ [0075], ¶ [0077] (“the data processing system may be ; 
generate the assembly instructions for assembling the plurality of components together based on the assembly attribute data and the model data (¶ [0013], ¶ [0020], ¶ [0049-0050]), ¶ [0075], ¶ [0158-0159] (“In order to investigate how strongly a sub-assembly is internally connected, i.e. how the different building elements of the sub-assembly are connected to each other, the connectivity graph or another suitable representation of connectivity among all building elements may be used.”), ¶ [0182], ¶ [0196] Connectivity data for each element is used in a number of ways to model disassembly and reassembly to generate quality assembly instructions.), wherein the assembly instructions comprise one or more visualizations representative of at least a portion of a process for assembling the plurality of components together  (¶ [0049-0050] (“building instructions are generated as a sequence of graphical representations such as images. Each graphical representation may include a graphical rendering of a partial building element model also referred to as a part-model, thereby providing easy-to-follow building instructions”)); and 
display the assembly instructions via an electronic display (Fig. 1A (display 120), ¶ [0051], ¶ [0056] (“self-contained representation of the building instructions that can be viewed by the recipient without the need for additional software”), ¶ [0067], ¶ [0198]).
Concerning claim 17, Jakobsen discloses The system of claim 16, wherein the at least one database comprises product data for each component of the plurality of components, wherein the product data comprises information related to configurations for each component, matching counterpart products for each component, accessories used for assembling each component, software related to operating each component, or any combination thereof (Fig. 5, ¶ [0191-0196] (“FIG. 5 illustrates an embodiment of data structure for digitally representing a building element model. The data structure 501 may comprise one or more data records 502 including global model parameters relating to the entire model.… each building element data record comprises a building element ID 505, indicating an identifier corresponding to the type of building element. The building element ID may uniquely identify the properties of the building element or type of building element …  the building element data record 504 may comprise data items 509 and 510 representing one or more bounding boxes and connectivity data of the building element”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsen in view of  US Patent No. 8860717 (“Zeiger”). 
Concerning claim 4, Jakobsen discloses The non-transitory computer-readable medium of claim 3, wherein the computer-executable instructions are configured to cause the processor to … using the identifier to determine the product package ¶ [0069] (“the memory has stored therein model data 111, i.e. a set of data structures representing a digital representation of a building element model”), ¶ [0073]). Jakobsen does not expressly disclose how the model data is retrieved and therefore does not expressly disclose query a database with the identifier, but this limitation is taught by Zeiger (col. 9, ll. 37-42 (“The searchable data can include identifiers of portions of the 3D object that can be searched using a query received from a user.”), col. 24 ll. 35-43) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Jakobsen for addition of database search and retrieval by an identifier taught in Zeiger by using an identifier such as the assigned model name. Since Jakobsen teaches a system that discloses the use of 3D model data retrieved from memory but does not disclose precisely what known methods are used to retrieve model data, a POSITA would be motivated to consider known methods for data 3d model retrieval like the method described in Zeiger. A POSITA would have been motivated to combine Jakobsen and Zeiger because the database retrieval technique of using a known identifier could have been predictably added to the system of Jakobsen.

6, 7, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsen in view of WIPO Patent Pub No. WO2020209833A1 (“Lim”). 	
Concerning claim 6, Jakobsen discloses The non-transitory computer-readable medium of claim 1 (see claim 1). Jakobsen further discloses providing information sufficient to determine which components are counterpart components that are configure to connect to a respective component (Figs. 4-5, ¶ [0196] (“the building element data record 504 may comprise data items 509 and 510 representing one or more bounding boxes and connectivity data of the building element”), ¶ [0191]), but Jakobsen does not expressly disclose wherein the assembly attribute data for each component comprises a list of counterpart components, wherein each counterpart component of the list of counterpart components is configured to connect to a respective component of the plurality of components. Lim teaches this limitation (¶ [0027-0028] (“In addition to identifying which other components the particular component is to be mated with, the component-specific assembly instructions may indicate how the component is to be joined with those other components. For example, via an adhesive, welded, interference fit, etc.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Jakobsen for addition of attachment instructions within a component’s attribute data as taught in Lim. Since both references teach methods and systems for generating assembly instruction the references are from the same field of endeavor. A POSITA would have been motivated to combine Lim and Jakobsen because the building element data of Jakobsen could easily and predictably be expanded to include a list of counterpart components from Lim. Further, a POSITA would want to include a list of attachment instruction to better enable user modification of designs. Since “the recipient of a model may even modify the model before generating the building 
Concerning claim 7, Jakobsen discloses The non-transitory computer-readable medium of claim 1 (see claim 1). Jakobsen does not expressly disclose wherein assembly attribute data comprises text information indicative a set of instructions for performing the at least a portion of the process for assembling the plurality of components together, but Lim teaches this limitation. (¶ [0029] (“The component-specific assembly instructions may indicate manufacturing parameters. For example, the assembly instructions may indicate recommended grips for robotic manipulators or expected insertion forces. As another example, the component-specific assembly instructions may include pressures, temperatures or other environmental conditions for joining two components. As yet another example, the assembly instructions may specify the geometry of the connection in a non-visual manner such as identifying a 6 degrees of freedom coordinate specifying a pose of one component relative to another.”) Lim teaches supplying textual data such as assembly instructions listing insertion forces, pressures, temperature, and geometry in a non-visual manner.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Jakobsen for addition of text instructions within a component’s attribute data as taught in Lim. Since both references teach methods and systems for generating assembly instruction the references are from the same field of endeavor. A POSITA would have been motivated to combine Lim and Jakobsen because the building text data of Lim could easily and predictably be added to Jakobsen, for example in an expanded to a list of building element data. Further, a POSITA would want to include text instructions along 
Concerning claim 18, Jakobsen discloses The system of claim 16 (see claim 16), a set of assembly instructions for coupling at least two of the plurality of components to each other (¶ [0196] (“the building element data record 504 may comprise data items 509 and 510 representing one or more bounding boxes and connectivity data of the building element, respectively, used in the detection of connectivity properties of the building element with other building elements”), ¶ [0191-0195] (“FIG. 5 illustrates an embodiment of data structure for digitally representing a building element model. The data structure 501 may comprise one or more data records 502 including global model parameters relating to the entire model.), but Jakobsen does not expressly disclose wherein the assembly attribute data comprises a set of assembly instructions for coupling at least two of the plurality of components to each other, but Lim teaches this limitation (¶ [0027] (“The component-specific assembly instructions may include a variety of pieces of information. For example, component-specific assembly instructions may indicate other components to which the component is to be mated with. For example, a component-specific assembly instruction for a wheel component of the model car may simply indicate what other components are to attach to the wheel component, and where those components are to attach.”)).
Concerning claim 19, Jakobsen discloses The system of claim 17 (see claim 17), Jakobsen does not expressly disclose wherein the set of assembly instructions comprises text, audio, or both but Lim teaches this limitation. (¶ [0029] (“The component-specific assembly instructions may indicate manufacturing parameters. For example, the assembly instructions may indicate recommended grips for robotic manipulators or expected insertion forces. As another 
Concerning claim 20, Jakobsen discloses The system of claim 17 (see claim 17), wherein the set of assembly instructions comprises … data indicative of locations in model representations of the at least two of the plurality of components where the at least two of the plurality of components are connected to each other (Fig. 6, ¶ [0198] (FIG. 6 illustrates an embodiment of a graphical user-interface of a building instruction application program … The viewing area 701 further comprises a graphical representation 703 of the most recently placed building elements, i.e. the building elements that distinguish the present part-model 702 from the part-model of the previous step. In this example, these are the building elements 714, 715, and .) Jakobsen does not expressly disclose metadata, but Lim teaches this limitation. (¶ [0023] (“the present systems and methods facilitate the assembly of sets of components into modules without access to independent manufacturing instructions that may become lost or out of date. For example, the embedded assembly instructions may carry valuable metadata such as recommended grips for robotic manipulators or expected insertion forces.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Jakobsen for inclusion of instructions as metadata as taught in Lim. Since both references teach methods and systems for generating assembly instruction the references are from the same field of endeavor. A POSITA would have been motivated to combine Lim and Jakobsen because adding metadata of Lim could easily and predictably be added to Jakobsen. Further, a POSITA would want to include text instructions along with visual instructions where a hinged component or other component is added where assembly is difficult to see visually.

Claims 8, 12, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsen in view of US Patent Publication No. 20030197700 A1 (“Tanaka”).
Concerning claim 8, Jakobsen discloses The non-transitory computer-readable medium of claim 1 (see claim 1). Jakobsen does not expressly disclose wherein assembly attribute data comprises audio information the provides as set of instructions for performing the at least a portion of the process for assembling the plurality of components together, but Tanaka teaches this limitation (¶ [0040] (“Further, in PC for assembly scene output 2, voice data file 43 storing voice data is stored in hard disk (voice data memory) 31. According 
Concerning claim 12, Jakobsen discloses The method of claim 9, but does not expressly disclose wherein the assembly attribute data comprises one or more tools associated with assembling the plurality of components together. Tanaka teaches one or more tools associated with assembling the plurality of components together (¶ [0039] (“in PC for assembly scene output 2, tool data file 42 storing the image data of tools used in the assembly process is stored in hard disk (tool data memory) 31. According to the scenario table generated based on the management table in management data file 23, authoring unit 36 reads out image data of the corresponding tools, so that the tool image is output on a screen together with the images of parts and ASSEMBLY”), ¶ [0061]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Jakobsen for inclusion of data regarding installation tools as attribute data as taught 
Concerning claim 13, Jakobsen discloses The method of claim 12, wherein the assembly instructions comprise one or more visualizations associated with assembling the plurality of components together (¶ [0049-0050] (“building instructions are generated as a sequence of graphical representations such as images. Each graphical representation may include a graphical rendering of a partial building element model also referred to as a part-model, thereby providing easy-to-follow building instructions”)), but Jakobsen does not expressly disclose and wherein the one or more visualizations includes a representation of the one or more tools. Tanaka teaches wherein the one or more visualizations includes a representation of the one or more tools (¶ [0039] (“in PC for assembly scene output 2, tool data file 42 storing the image data of tools used in the assembly process is stored in hard disk (tool data memory) 31. According to the scenario table generated based on the management table in management data file 23, authoring unit 36 reads out image data of the corresponding tools, so that the tool image is output on a screen together with the images of parts and ASSEMBLY”), ¶ [0061]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Jakobsen for inclusion of data regarding installation tools as attribute data as taught in Tanaka. Since both references teach methods and systems for generating assembly instruction the references are from the same field of endeavor. 
Concerning claim 14, Jakobsen as modified discloses The method of claim 13, wherein the one or more visualizations comprises one or more three-dimensional representations at least a portion the plurality of components (¶ [0074], ¶ [0080] (“the building instruction application generates a sequence of 3D views of part-models, where each part-model is distinguished from the immediately preceding part-model in that a predetermined number of additional building elements are added to the model according to a sequence of construction steps”), Fig. 6, ¶ [0198-0201]).
Concerning claim 15, Jakobsen as modified discloses The method of claim 14, wherein the one or more three-dimensional representations are rotatable (¶ [0074], ¶ [0080] (“Furthermore, the user may manipulate the generated 3D views, including changes of a camera position, etc., as will be described below.”), Fig. 6, ¶ [0198-0201]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 20140118358, which teaches a method for creating animated assembly instructions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
May 20, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715